COPPLE, Senior District Judge,
dissenting:
Judge Pregerson’s majority decision explains in extensive detail the factual and procedural background of this appeal. Those facts will therefore only be highlighted. Twelve maritime employees filed complaints with the California Labor Commission seeking recovery of unpaid overtime wages due under the provisions of the California Industrial Welfare Commission Orders (8 Cal.Code of Regulations § 11345, et seq.). These maritime employees were hired by CLEAN SEAS, a company that owns and operates vessels which provide open ocean oil spill containment and recovery. The vessels are usually stationed over oil fields located in the Santa Barbara Channel approximately four to ten nautical miles off the California coast.
Some of the maritime employees are organized into crews that alternate work assignments in which they work seven days on the vessel followed by seven days rest on shore. At the beginning and end of the seven day work assignments, the employees are transported via helicopter or vessel to and from the California coast.
In addition to those twelve employees, a deck engineer employed by TIDEWATER also filed a claim with the California Labor Commissioner for overtime against his employer. For that reason, TIDEWATER filed a complaint in intervention and was an intervenor on appeal. TIDEWATER provides offshore transportation in the Santa Barbara Channel between its pier or mooring buoy and oil rigs located between one and twelve miles offshore.
The Labor Commissioner of the State of California held a hearing pursuant to Cal. Lab. Code § 98 et seq. and made an award to each employee for unpaid overtime wages. In response to these awards, the employers along with various maritime associations filed a complaint for declaratory and injunctive relief in the District Court.
The District Court found that all of the employees in this action were engaged in activities on vessels which either stayed on the high seas surrounding the oil rigs or travelled between one port and the oil rigs located on the high seas. The District Court concluded that California could not apply its wage and hour provisions upon these employees who were primarily employed on the high seas because the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., preempted the application of such state laws to employees on the high seas. In so concluding, the District Court granted the employers’ request for declaratory and injunctive brief, but limited the scope of the relief to, “(i) the FLSA-exempt seamen, whether working within the territorial zone or on the high seas, and (ii) maritime employees working primarily on vessels on the high seas that are not engaged in foreign or intercoastal voyages.” Pacific Merchant Shipping Ass’n v. Aubry, 709 F.Supp. 1516, 1526 (C.D.Cal.1989). The District Court rejected a general federal admiralty law preemption argument, but held that the FLSA preempted California overtime pay laws with respect to the employees in this case.
*1428A Court of Appeals may affirm a district court decision either on the same grounds, or on different grounds as those relied upon by the district court. J.M. Martinac Shipbuilding v. Director, Office of Workers Compensation Programs, 900 F.2d 180 (9th Cir.1990). Therefore, it is appropriate to examine whether the District Court’s decision is correct under either general federal admiralty law or under the FLSA.

I. Preemption Under Federal Admiralty Law

All sides agree that state laws which conflict with federal admiralty laws cannot be enforced by the state. See, Southern Pacific Co. v. Jensen, 244 U.S. 205, 217, 37 S.Ct. 524, 529, 61 L.Ed. 1086 (1917); Daughtry v. Diamond M. Co., 693 F.Supp. 856, 861 (C.D.Cal.1988). States may not apply their respective laws if the laws would “interfere with the proper harmony and uniformity” of existing admiralty law. Southern Pacific Co., 244 U.S. at 216, 37 S.Ct. at 529; see also, Knickerbocker Ice Co. v. Stewart, 253 U.S. 149, 40 S.Ct. 438, 64 L.Ed. 834 (1920) (striking down an act of Congress which granted authority to the states to apply their workers compensation laws to maritime employees). However, state laws which do not conflict with federal admiralty law and which do not conflict with the essential characteristics of maritime uniformity may be incorporated into federal admiralty law and applied. 14 Wright & Miller, Federal Practice & Procedure: Jurisdiction 2d Section 3671, pp. 421-422; Askew v. American Waterways Operators, Inc., 411 U.S. 325, 341-42, 93 S.Ct. 1590, 1600, 36 L.Ed.2d 280 (1973).
With respect to the present case, the district court reasoned that while a number of federal provisions do cover the overtime wages of seamen on a variety of voyages, no federal maritime law expressly addressed the overtime pay of the seamen and other maritime workers such as those involved in this case. The court then concluded that because the Maritime statutes did not purport to govern the overtime wages of employees such as those in this action, that maritime law did not preempt state overtime regulations. This is also the position taken by the employees and the United States.
This conclusion, however, does not consider all appropriate aspects of maritime law. The first aspect is that the employment relationship between the maritime employee and his employer is governed by maritime contract law. In Union Fish Co. v. Erickson, 248 U.S. 308, 39 S.Ct. 112, 63 L.Ed. 261 (1919) the Supreme Court held that California’s statute of frauds was preempted by federal maritime law when raised in defense to a maritime contract claim. In reaching this decision, the Court stated that an employment contract between the master of a vessel and the vessel’s owner is maritime in nature, and that any claim under the contract must be resolved pursuant to federal admiralty law.
The second aspect not considered is that absent an express contractual agreement to overtime pay, admiralty law has no requirement that a seaman receive such pay. Sorensen v. City of New York, 202 F.2d 857, 858-59 (2d Cir.1953), cert. denied, 347 U.S. 951, 74 S.Ct. 674, 98 L.Ed. 1097 (1954). The lack of an express overtime pay requirement for seamen under federal admiralty law does not necessarily mean that the federal government left the issue open to be decided by the states. To the contrary — cases reveal that courts, regardless of state law, typically enforce employment contracts under admiralty law with respect to overtime pay. See, e.g., The Youngstown, 110 F.2d 968, 970 (5th Cir.1940), cert. denied, 311 U.S. 690, 61 S.Ct. 69, 85 L.Ed. 446 (1940) (overtime performed and paid for in accordance with employment contract fully complies with the federal admiralty law); C.M. Rousseau, Jr. v. Teledyne Movable Offshore, Inc., 619 F.Supp 1513, 1518-19 (D.La.1985) (maritime employees held bound by employment agreement with respect to overtime claim).
As Justice Story stated in the historical case of DeLovio v. Boit, 2 Gall. 398, 7 F.Cas. 418 (C.C.Mass.1815) (quoted in 14 C. Wright & A. Miller, Federal Practice & Procedure § 3675), admiralty jurisdiction of the federal courts “comprehends all maritime contracts ... wheresoever they may *1429be made or executed, or whatsoever may be the form of the stipulations.” Delovio, 7 F.Cas. at 444. -The employers point out that while the admiralty statutes do not specifically provide for overtime pay, admiralty law has developed through the federal courts to the point that the absence of overtime regulations means that maritime employers and employees may freely negotiate for the terms of the employment contracts apart from the strictures of state regulations.
This interpretation makes sense in light of the fact that the conditions under which maritime employees work, especially those working on the high seas, are substantially different from land-based employees. Land-based employees are able to return home every night after work whereas often in maritime situations employees are required to be transported to a work station on the high seas, remain at sea for days at a time and subsequently be transported back to land. This aspect of maritime life has not changed for centuries and must have been understood at the inception of admiralty law.
The general system of maritime law which was familiar to the lawyers and statesmen of the country when the Constitution was adopted, was most certainly intended and referred to when it was declared in that instrument that the judicial power of the United States shall extend “to all cases of admiralty and maritime jurisdiction.”
The Lottawanna, 21 Wall. (88 U.S.) 558, 574, 22 L.Ed. 654 (1874). Justice Bradley went on to explain that in order to ascertain what the maritime law of this country is, if it is unclear from the laws and Constitution, “we must resort to the principles by which they have been governed.” Id. at 576. Under this analysis, given that the maritime statutes do not provide for overtime compensation, one must resort to the principles by which maritime activities have been governed. Those principles are, as stated by the employers, that each maritime employee has been able to negotiate his own contract — to define and to include or not to include pay for overtime work. It is against this historical background that this case should be considered and it is through this historical background that one must conclude that state laws mandating overtime pay are preempted by federal admiralty law.

II. Preemption under the FLSA

The employers contend that state overtime regulations are not only preempted by federal admiralty law, but by the FLSA. The District Court found this argument “much more persuasive” than the preemption argument under federal admiralty law. 709 F.Supp. at 1524.
Section 207(a) of the FLSA provides overtime pay for employees who are engaged in “commerce or in the production of goods of commerce.” The district court concluded that because the employees are tied closely enough to commerce in that they are involved in the oil production industry, they are covered by this section of the FLSA. Wirtz v. Intravaia, 375 F.2d 62, 65 (9th Cir.), cert. denied, 389 U.S. 844, 88 S.Ct. 90, 19 L.Ed.2d 110 (1967); see also 29 U.S.C. Section 206(a)(4) (expressly applying minimum wage requirements to seamen).
The inclusion of seamen within the ambit of the FLSA is complicated by two other provisions of the Act. The first is 29 U.S.C. Section 213(b)(6) which exempts seamen from the FLSA’s overtime compensation provisions. The District Court concluded that this specific exclusion of seamen from the overtime provisions further supported the argument that states were preempted from applying their overtime regulations to seamen such as the ones in this ease. The district court stated:
Congress has spoken directly on the issue of overtime pay for seamen. Therefore, California labor laws are preempted to the extent that they presume to regulate FLSA exempt seamen, both on the high seas and within the territorial zone. Further, given Congress’ exemption of these seamen from even minimal federal overtime provisions, it would be at odds with the federal scheme to permit the states to enforce stricter overtime provisions via the FLSA's savings clause.
*1430709 F.Supp. at 1525. This conclusion seems not only logical, but the only reasonable inference that could be drawn from Congress’ explicit exemption of seamen from the overtime provisions of the FLSA.
The employees and the United States argue that this conclusion is unreasonable in light of the savings provision of the Act and cases which discuss that savings provisions. The provision states:
No provision of this chapter or of any order thereunder shall excuse noncompliance with any Federal or State law or municipal ordinance establishing a minimum wage higher than the minimum wage established under this chapter or a maximum workweek lower than the maximum workweek established under this chapter.
29 U.S.C. Section 218(a). The employees and the United States claim that this provision clearly shows congressional intent to allow the states to set more generous overtime rates, even for seamen, than those established by the FLSA. While this argument seems on the surface to have some merit, it is weak in light of Congress’ specific exemption of seamen from the overtime provisions already found in the FLSA. It is reasonable to conclude that seamen are exempt from mandatory overtime provisions and that Congress did not intend to leave the matter to the states to set overtime provisions for maritime employees on the high seas. As was concluded by the district court, “in light of the obvious conflict between California’s overtime compensation provision and the FLSA, the FLSA preempts California’s provision.” 709 F.Supp. at 1525.

III. Conclusion

The decision of the District Court to grant the declaratory and injunctive relief should be AFFIRMED. The decision is properly based either upon preemption under general admiralty law or preemption under the FLSA.